Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 1 of 23

                                                                          1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 18-80166-CR-DMM


          UNITED STATES OF AMERICA,

                          Plaintiff,                    MARCH 22, 2019
                  vs.
                                                  WEST PALM BEACH, FLORIDA
          NICHOLAS WUKOSON,

                        Defendant.                      PAGES 1 - 23
          ________________________________/


                         TRANSCRIPT OF CHANGE OF PLEA HEARING
                     BEFORE THE HONORABLE DONALD M. MIDDLEBROOKS
                             UNITED STATES DISTRICT JUDGE


          APPEARANCES:

          FOR THE GOVERNMENT:      GREGORY SCHILLER, AUSA
                                   Office of U.S. Attorney
                                   400 Australian Avenue
                                   West Palm Beach, FL 3401


          FOR THE DEFENDANT:       MICHAEL B. COHEN, ESQ.
                                   Office of Michael B. Cohen
                                   6400 N. Andrews Avenue, Ste 505
                                   Fort Lauderdale, FL 33309

                                   ALAN SCHLESINGER, ESQ.
                                   Law Office of Alan Schlesinger
                                   31 Netteeton Drive
                                   Woodbridge, CT 06525




          REPORTED BY:              DIANE MILLER, RMR, CRR, CRC
                                    Official Court Reporter
                                    701 Clematis Street
                                    West Palm Beach, Florida 33401
                                    561-514-3728
                                    diane_miller@flsd.uscourts.gov

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 2 of 23

                                                                          2


      1                           P-R-O-C-E-E-D-I-N-G-S

      2              THE COURT:    Good morning; please be seated.

      3              This is the case of the United States versus versus

      4   Nicholas Wukoson, case number is 18-80166.

      5              Could we have appearances?

      6              MR. SCHILLER:     Good morning, Your Honor; Greg

      7   Schiller on behalf of the United States; with me is Special

      8   Agent Scott Wilson from the Federal Bureau of Investigation.

      9              Your Honor, I have copies of the plea and proffer

     10   signed; may I approach?

     11              THE COURT:    All right.

     12              Thank you.

     13              MR. COHEN:    Michael R. Cohen on behalf of Nicholas

     14   Wukoson, who is before the Court, along with Alan Schlesinger,

     15   my co-counsel.

     16              THE COURT:    Good morning.

     17              Okay, I have reviewed the written plea agreement and

     18   the factual proffer.

     19              Mr. Schiller, let me ask you.       What is your thinking

     20   behind the agreement?     I mean, I generally follow

     21   recommendations and plea agreements.        This one has an unusual

     22   recommendation.

     23              MR. SCHILLER:     It does, Judge.    The facts of this

     24   case, had this case gone to trial on Monday, as it was

     25   currently set, was going to require the Government to put forth

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 3 of 23

                                                                          3


      1   the testimony in the form of witness of the defendant's son.

      2   He is now 14 years old.      He is young, and it is the

      3   Government's position that this plea will alleviate that child

      4   from having to testify and having to go through the hardship of

      5   that.   I have spoken with him with his mother, who is in the

      6   courtroom, and everyone is in agreement that this plea would

      7   benefit the child substantially.

      8              We know the risks of going to trial, as does the

      9   Defense, but we think, at the very least, what this does is it

     10   will make the defendant a registered sex offender, exposes him

     11   to significant prison time; but for the Government's case, when

     12   we are thinking about the long-term effects of any case, the

     13   effect of having the 13- -- now just turned 14 in November, but

     14   the 14-year-old boy on the stand to have to testify against his

     15   father and how that could affect him, whoever is in the

     16   courtroom to watch him, we think would be detrimental to him.

     17              He is willing to testify and willing to cooperate,

     18   that's not a problem.     But the Government has multiple motives

     19   in this case for prosecuting -- we have the motive for

     20   prosecuting this case because of the crime, but resolving the

     21   case we feel, among other things, is in the best interests of

     22   that child.

     23              THE COURT:    All right.

     24              And you agree with that, I presume, Mr. Cohen?

     25              MR. COHEN:    I do, Your Honor.

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 4 of 23

                                                                          4


      1              We both worked very hard in coming to a conclusion in

      2   this case.    We think it is in the interests of everyone that it

      3   be resolved this way, and therefore we came to the agreement

      4   that we came to.

      5              MR. SCHILLER:     Just so the Court is aware, I have

      6   discussed this with multiple levels within my office, and it is

      7   agreed to based upon what I just relayed to the Court.

      8              THE COURT:    All right.

      9              Is your client ready to proceed?

     10              MR. COHEN:    He is, Your Honor.

     11              THE COURT:    Please administer the oath to

     12   Mr. Wukoson.

     13              MR. COHEN:    If we could have him affirm rather than

     14   swear, it is a matter of religious belief.

     15              THE COURT:    All right.

     16              THE COURTROOM DEPUTY:      Raise your right hand.

     17                  NICHOLAS WUKOSON, DEFENDANT, AFFIRMED.

     18              THE COURT:    Thank you, sir; please be seated.

     19                                 EXAMINATION

     20   BY THE COURT:

     21   Q.   We have done this once before, so basically you are now

     22   under oath.    If you answer falsely to any of my questions, your

     23   answer could later be used against you in another prosecution

     24   for perjury or for making a false statement; do you understand?

     25   A.   Yes, Your Honor.

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 5 of 23

                                                                          5


      1   Q.   Okay.   Tell me your education.

      2   A.   Bachelor's degree, business administration.

      3   Q.   All right.   And have you ever been treated for any mental

      4   illness?

      5   A.   No, sir.

      6   Q.   Have you been treated for addiction to narcotics or

      7   alcohol?

      8   A.   No, sir.

      9   Q.   Are you currently under the influence of any drug or

     10   alcohol?

     11   A.   No, sir.

     12   Q.   Are you taking any medication?

     13   A.   Just blood pressure.

     14   Q.   Have you reviewed the superceding indictment, the charges

     15   filed against you in this case, and have you discussed those

     16   charges with your lawyer?

     17   A.   Yes, sir.

     18   Q.   Are you satisfied with the representation your lawyers have

     19   provided to you?

     20   A.   Yes, sir, I am.

     21   Q.   I have been given a copy of a plea agreement between

     22   yourself and the Government.       Let me first ask you to confirm,

     23   this is your signature on the agreement.

     24   A.   Yes, sir.

     25   Q.   Before signing it, did you review it and discuss it with

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 6 of 23

                                                                          6


      1   your lawyer?

      2   A.   Yes, sir.

      3   Q.   Do you believe you understand it?

      4   A.   Yes, sir, I do.

      5   Q.   All right.   I'm going to review aspects of it with you, and

      6   if you have any question about any part of it, please tell me.

      7              In paragraph one, you are agreeing to plead guilty to

      8   counts one through seven of the superseding indictment.             Counts

      9   one through six charge you with possession of child pornography

     10   involving a prepubescent minor or a minor who has not attained

     11   the age of 12 in violation of federal law.         Count seven charges

     12   you with witness tampering, again in violation of federal law.

     13   Do you understand you are agreeing to plead guilty to those

     14   charges?

     15   A.   Yes, sir.

     16   Q.   Now, the sentence in this case will be imposed after

     17   consideration of the Federal Sentencing Guidelines.          I'm

     18   obligated to calculate a sentencing guideline range under the

     19   guidelines.    Usually a sentence falls within that range.          I

     20   have some discretion to vary from the guidelines up or down,

     21   but I have to take them into account, as well as other laws

     22   passed by Congress related to sentencing.

     23              The Court has legal authority to sentence you up to

     24   the maximum authorized by law for the offense to which you are

     25   pleading guilty, and you won't be able to withdraw your plea as

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 7 of 23

                                                                          7


      1   a result of the sentence imposed, do you understand?

      2   A.   Yes, sir, I do.

      3   Q.   The possible penalties are in paragraph four of the

      4   agreement which indicates that with respect to counts one

      5   through six, you could be sentenced to a term of imprisonment

      6   of up to 20 years.     Imprisonment would be followed by a term of

      7   supervised release of at least five years.         It could extend as

      8   much as life.

      9              As to count seven, the Court could impose a maximum

     10   term of 20 years followed by a supervised release of up to five

     11   years.   In addition to imprisonment and supervised release, a

     12   fine of up to $250,000 could be ordered, and there will be a

     13   special assessment of $100 payable at sentencing; do you

     14   understand?

     15   A.   Yes, sir, I do.

     16   Q.   And also I'm, I think under this crime, obliged to order

     17   restitution to any identified victims, and the amount of

     18   restitution will be determined no later than 90 days after the

     19   sentencing hearing.

     20              Paragraph five contains an unusual provision,

     21   particularly since I usually follow plea agreements.          The

     22   Government has agreed to recommend that in terms of

     23   imprisonment, you be sentenced to no more than four years

     24   imprisonment.    The Government won't be required to make that

     25   recommendation, however, if you fail to make a full disclosure

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 8 of 23

                                                                          8


      1   to the Probation Office of the circumstances surrounding the

      2   offense.   If you are found to have misrepresented facts to the

      3   Government before entering into this agreement or if you commit

      4   any misconduct after entering into the agreement; do you

      5   understand?

      6   A.   Yes, sir, I do.

      7   Q.   In paragraph six, it points out that in addition to the

      8   normal assessment of $100 a count, that the Court shall assess

      9   the amount of $5,000 --

     10              THE COURT:    Is that per count or is that total?

     11              MR. SCHILLER:     Total, Judge.

     12   BY THE COURT:

     13   Q.   So it will be -- seven times a hundred -- $700 plus 5,000.

     14              MR. SCHILLER:     That's correct.

     15              Just so the Court is aware, if there is a restitution

     16   order that would be paid before the $5,000 special assessment,

     17   but that's all monetary issues not conditional on the plea.

     18   BY THE COURT:

     19   Q.   So basically there is a special assessment of $700 plus

     20   5,000, $5,700, do you understand?

     21   A.   Yes, sir.

     22   Q.   You are also agreeing in paragraph seven to forfeit your

     23   right, title, and interest in two laptops.

     24              In paragraph eight -- well, you are agreeing to that

     25   property represented the -- I guess those laptops had visual

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 9 of 23

                                                                          9


      1   depictions of a minor engaged in sexually explicit conduct, and

      2   you are agreeing to cooperate with the Government in doing that

      3   restitution.

      4              Paragraph 15 is a very important part of your plea

      5   agreement because, under federal law you have a right to appeal

      6   the sentence imposed in this case; however, as part of your

      7   plea agreement, you are giving up your rights to appeal the

      8   sentence in this case unless the sentence were to exceed the

      9   maximum permitted by statute or a result of the Court declining

     10   to follow your joint sentencing recommendation, I guess the

     11   recommendation of four years.

     12              So as long as you were sentenced pursuant to that

     13   recommendation, you are giving up your rights to appeal the

     14   sentence, do you understand?

     15   A.   Yes, sir, I am.

     16   Q.   Have you talked about that with your lawyer and are you

     17   satisfied with your decision in this respect?

     18   A.   Yes, sir, I am.

     19   Q.   In paragraph 16, it indicates that you understand you will

     20   be required to register as a sex offender upon release from

     21   imprisonment, as a condition of supervised release, and you

     22   will be subject to federal and state sex offender registration

     23   requirements.    Those requirements may apply throughout your

     24   life; do you understand that?

     25   A.   Yes, sir, I do.

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 10 of 23

                                                                          10


       1   Q.   Okay.    We have reviewed the written plea agreement --

       2                MR. SCHILLER:   If I may, there was one other

       3   condition I would like to make sure is on the record.

       4                THE COURT:   Which one?

       5                MR. SCHILLER:   Paragraph 11 that talks about

       6   restitution, the defendant is agreeing to -- and the last

       7   sentence is the most telling -- pay $3,000 to each identified

       8   and requesting victim of child pornography.        We are in the

       9   process of identifying those individuals, producing videos from

      10   the defendant's computer.      We will provide that information to

      11   the Defense; and then this way, we can alleviate a restitution

      12   hearing.     We know the amount, we will just come up with the

      13   number of victims and then submit an agreed order hopefully at

      14   sentencing.

      15                MR. COHEN:   I know, Judge, some of the ways that

      16   district courts handle that is set a hearing date; but most of

      17   the time, that's canceled, once the stipulation is entered

      18   into.   So I would assume Your Honor would probably do that.

      19                THE COURT:   Okay.   So you all are going to try to

      20   agree on the number of people, and once you do that, it's

      21   times --

      22                MR. SCHILLER:   That's correct.

      23                THE COURT:   -- times 3,000?

      24   BY THE COURT:

      25   Q.   Mr. Wukoson, you understand that?      You are agreeing to pay

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 11 of 23

                                                                          11


       1   restitution, the Government is going to identify the number of

       2   victims and you are going to pay $3,000 per victim; do you

       3   understand?

       4   A.   Yes.

       5               MR. SCHILLER:   Judge, just so we are clear, if we

       6   identify that is not who he is going to pay, if they are also

       7   then seeking some restitution, there are some unidentified

       8   victims that are seeking it.      The ones that are seeking it are

       9   the ones he will pay to.     We will provide that information to

      10   the Defense.

      11               THE COURT:   All right.

      12               MR. SCHILLER:   Thank you, Judge.

      13   BY THE COURT:

      14   Q.   Outside of this written agreement, has the Government made

      15   any promises to you in connection with your decision to plead

      16   guilty?

      17   A.   No, sir.

      18   Q.   Are you pleading guilty your own free will because you are

      19   guilty?

      20   A.   Yes, sir.

      21   Q.   Do you understand you have a right to plead not guilty?          If

      22   you plead not guilty, you have a right to a trial by jury.           The

      23   Government would have to prove your guilt beyond a reasonable

      24   doubt.    You would have the right to the assistance of counsel.

      25   Your lawyer could cross-examine the witnesses called by the

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 12 of 23

                                                                          12


       1   Government, present witnesses on your behalf.         You could either

       2   testify or choose not to testify; and if you chose not to

       3   testify, that fact couldn't be used against you in the trial.

       4   Do you understand that you have those rights?

       5   A.   Yes, sir, I do.

       6   Q.   By pleading guilty, you are giving up those rights and

       7   there will be no trial; do you understand?

       8   A.   Yes, sir, I do.

       9   Q.   This crime is a felony.     If your plea is accepted, you will

      10   be adjudged guilty of a felony and may lose valuable civil

      11   rights such as the right to vote, the right to hold office, the

      12   right to own a firearm; do you understand?

      13   A.   Yes, sir.

      14   Q.   There is -- I have been handed a written factual proffer in

      15   this case.   Let me ask you to confirm, is this your signature

      16   also on the written factual proffer?

      17   A.   Yes, sir.

      18   Q.   And you agree with these facts?

      19   A.   Yes, sir.

      20   Q.   All right.   Despite its existence, I'm going to ask the

      21   Prosecutor to briefly describe what he would have proven at

      22   trial, had the case gone to trial.       Please listen carefully;

      23   when he finishes, I will ask you whether you did what the

      24   Government says you did.

      25              Mr. Schiller, you don't have to read it all, unless

                                  Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 13 of 23

                                                                          13


       1   you choose to?

       2              MR. SCHILLER:    Judge, I think it would be easier if I

       3   did, but it will be a few minutes of reading, if the Court

       4   would indulge me.

       5              THE COURT:    All right.

       6              MR. SCHILLER:    Had this case gone to trial, the

       7   Government would have proven the following facts, beyond a

       8   reasonable doubt.    Between June 24th and November 26, 2017, the

       9   FBI, while working in an undercover capacity, utilized a Bit

      10   Torrent law enforcement network client program to acquire

      11   downloads of actual child pornography from the IP address that

      12   would result to the defendant.

      13              On September 25th, 2017, the agents successfully

      14   completed the download of image and video files depicting child

      15   pornography from the defendant's IP address.        FBI agents

      16   reviewed the images and videos that depicted children under the

      17   age of 18 engaged in sexual acts and/or consistent with child

      18   pornography.    I won't go into detail, but the proffer lists

      19   three specific videos that were downloaded from the defendant's

      20   computer and his IP address to the FBI computer.         The titles of

      21   those involve terms that are indicative with child pornography,

      22   and the images and videos themselves are as well.

      23              Successful downloads of images and videos of child

      24   pornography also occurred on August 14th, August 15th, and

      25   November 14th, 2017, from the computer using the IP address of

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 14 of 23

                                                                          14


       1   the defendant.    Results from the subpoena resolved that IP

       2   address to the defendant's residence in Jupiter.

       3              On December 4th, agents executed a search warrant at

       4   the defendant's residence in Jupiter, Florida.         Mr. Wukoson was

       5   present.   He was -- the agents found a silver laptop, serial

       6   number 5CD6510165.    Post Miranda, the defendant admitted this

       7   to be his computer.

       8              While interviewing Wukoson, the agents further under

       9   covered a black lop to computer with serial number 5CD51334FQ

      10   in a closet that appeared to be broken.        When confronted about

      11   this, which Mr. Wukoson did not originally disclose was his, he

      12   later advised that it was his and it broke sometime earlier.

      13              On the silver laptop, forensic examination uncovered

      14   search terms for "pretty girls ages 12 to 13," "nude teen

      15   triple X" and "real teenage girls."       There were over a thousand

      16   images of what are known as LS models.        They are pictures of

      17   girls dollared up with makeup and clothing to look older, but

      18   they are, in fact, minors.      More than 300 of those were posed

      19   and found on the defendant's computer.        It was also well over

      20   100 videos of suspected child pornography located in the

      21   recycle bin; however, due to the fact that they wee deleted,

      22   they all could be confirmed.      However, there were several that

      23   were available to the agents to uncover, and they did show

      24   child pornography.

      25              The agents uncovered also 20 torrent files with the

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 15 of 23

                                                                          15


       1   names of child pornography indicative of use of Bit Torrent on

       2   his computer and records of the uTorrent client which is used

       3   to get on the Bit Torrent network were found on the computer as

       4   well.   But the client and access to this was deleted, except

       5   for records on the computer which showed, in fact, that the

       6   computer had visited those sites.

       7              On the black computer, again child pornography was

       8   located with search terms like "real teenage girls dark web",

       9   real teenage girls 13 to 15," and "young girls shorts oops."

      10   In the computer's recycling bin, agents also recovered child

      11   pornography as far as back as December 2015.

      12              Both of these devices were manufactured outside of

      13   the State of Florida; and by entering this plea, the defendant

      14   agrees that no other person was responsible for downloading the

      15   child pornography in question on the aforementioned devices

      16   other than the defendant.

      17              Subsequent to the search warrant on December 4th of

      18   the defendant's residence, the defendant spoke with his then

      19   13-year-old son at a movie theater, on December 7th, 2017.

      20   There, the defendant advised the child what to tell the FBI if

      21   interviewed about the aforementioned child pornography,

      22   including that the child should say that he used Bit Torrent

      23   and that the child pornography was from something called "LS

      24   Magazine."   The defendant convinced the child to take

      25   responsibility for the child pornography saying that the child

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 16 of 23

                                                                          16


       1   would only get, "a slap on the wrist."        The defendant further

       2   told the child, "If you do this, you will be saving me."

       3              Later that same evening, when the defendant and his

       4   son slept over at the defendant's friend house, the defendant

       5   encouraged his son to take responsibility for the child

       6   pornography.    The child called his mother and spoke to the

       7   defendant's friend at the residence saying, "It could have been

       8   me" regarding the child pornography.       The child then remitted

       9   the same when formally interviewed a week later, while this

      10   investigation was pending.      Subsequent to the statement, the

      11   child admitted that he made these statements during the

      12   interview at the direction of his father.

      13              By agreeing to plead guilty to counts one through

      14   six, the defendant admits the following:        That he possessed

      15   child pornography on the dates indicated in the superseding

      16   indictment; that the defendant knowingly possessed one or more

      17   matters which contained any visual depiction of a minor engaged

      18   sexually explicit conduct; that the items of child pornography

      19   had been transported in interstate and foreign commerce

      20   including by computer.

      21              The production of the visual depictions involved the

      22   use of a minor engaging in sexual explicit conduct and the

      23   visual depiction was of such conduct, and the defendant knew

      24   that the visual depiction involved the use of a minor engaging

      25   in sexually explicit conduct.

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 17 of 23

                                                                          17


       1              Also by agreeing to these facts, the defendant agrees

       2   that the following elements of witness tampering, count seven,

       3   would have been proven beyond a reasonable doubt:         One the

       4   defendant attempted to or did obstruct, influence, or impede an

       5   official proceeding, and the defendant acting corruptly.

       6              Had this case gone to trial, Judge, those are all of

       7   the facts and elements the Government would have proven beyond

       8   a reasonable doubt.

       9              Thank you.

      10              THE COURT:    All right, thank you.

      11   BY THE COURT:

      12   Q.   Mr. Wukoson, you heard the prosecutor describe what he

      13   would have proven at trial; did you do those things?

      14   A.   Yes, sir.

      15   Q.   This was your child pornography?

      16   A.   Yes, sir.

      17   Q.   It was not your son's?

      18   A.   No, sir.

      19   Q.   How do you plead to the charges, guilty or not guilty?

      20   A.   Guilty, Your Honor.

      21              THE COURT:    Anything further, Mr. Schiller, you

      22   believe I should cover?

      23              MR. SCHILLER:    No, Your Honor; I think that covers

      24   everything.

      25              THE COURT:    Mr. Cohen?

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 18 of 23

                                                                          18


       1              MR. COHEN:    No, sir.

       2              THE COURT:    It is then the finding the Court in the

       3   case of United States versus Nicholas Wukoson that the

       4   defendant is fully competent and capable of entering an

       5   informed plea, that he is aware of nature of the charges and

       6   the consequences of the plea, and that the plea of guilty is a

       7   knowing and voluntary plea supported by an independent basis in

       8   fact containing each of the essential elements of the offense.

       9   The offense is -- the plea is therefore accepted and the

      10   defendant is adjudged guilty of these offenses.

      11              It is also the finding of the Court that the

      12   defendant has discussed with Counsel the appellate waiver

      13   contained within the plea agreement and that waiver is also

      14   knowing and voluntary.

      15              We already have a PSI.      Do you want have an

      16   accelerated sentencing?     We don't need another 70 days, do we?

      17              MR. SCHILLER:    I don't think that we do, Judge.

      18              MR. COHEN:    The only difference, Judge, would be that

      19   since I had been new counsel since that had been done and there

      20   may be other things that we want to submit to the Court,

      21   perhaps a psychological workup, it might have an intermediate

      22   period of time.

      23              THE COURT:    What, 30 days you think?

      24              MR. COHEN:    Yeah, something like that.

      25              MR. SCHILLER:    Judge, the PSR has to be slightly

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 19 of 23

                                                                          19


       1   amended because of the charges he is pleading guilty to and the

       2   additional facts.

       3               THE COURT:   All right, let's have a -- I mean, let's

       4   have a sentencing date.

       5               THE COURTROOM DEPUTY:     April 23rd.

       6               THE COURT:   April 23rd.

       7               THE COURTROOM DEPUTY:     At 10:00 a.m.

       8               THE COURT:   Does that time work?

       9               MR. COHEN:   Judge, may I have a moment to consult my

      10   calendar?

      11               THE COURT:   Sure.

      12               MR. SCHILLER:   Judge, what time would that be?

      13               THE COURTROOM DEPUTY:     10:00 a.m.

      14               MR. SCHILLER:   It is Passover week, but it won't

      15   affect my schedule.

      16               THE COURT:   All right.    That day is -- we can change

      17   it, if it is not a problem with you.

      18               MR. SCHILLER:   It is not a holiday where I can't work

      19   on that particular day.

      20               MR. COHEN:   We can't do it, Judge.     I have a conflict

      21   on a bench trial in state court that day.        If it could be done

      22   just a little bit later than that, I would appreciate that.

      23               THE COURT:   You mean days or hours?

      24               MR. COHEN:   Maybe a week.    The only other thing I'm

      25   looking at, Judge, is Thursday May 2nd, I'm leaving for

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 20 of 23

                                                                          20


       1   Tallahassee.    My daughter is graduating from Florida State

       2   University, so with those things in mind, that's what I would

       3   ask for.

       4              THE COURTROOM DEPUTY:     We have April 25th, 26, or

       5   29th, or April 30th.

       6              MR. COHEN:    Either the 29th or the 30th.

       7              THE COURT:    Those work for you, Mr. Schiller?

       8              MR. SCHILLER:    The 29th would be preferable.

       9              THE COURT:    The 29th then.

      10              At 10:00 o'clock?

      11              THE COURTROOM DEPUTY:     We can do 10:00 a.m.

      12              THE COURT:    Okay.

      13              You know, I'm not going to criticize the Government

      14   on the four-year -- you made your decision for the reasons.           I

      15   mean the guidelines were, in the PSI for one count, were 97 to

      16   something months, so it is going to be hard, Mr. Cohen, to get

      17   below the four years --

      18              MR. COHEN:    I understand, Judge.

      19              THE COURT:    -- as you understand.

      20              MR. COHEN:    I just want an opportunity to apply the

      21   factors, 3553, and we understand the Court's general --

      22              The court:    Yeah, I will follow the -- the showing --

      23   or the recommendation, although I -- an unusual set of

      24   circumstances led to it, I'm sure.

      25              MR. SCHILLER:    They absolutely did, Judge.

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 21 of 23

                                                                          21


       1              MR. COHEN:    Judge, could we approach sidebar for just

       2   a minute, Counsel and I?

       3              THE COURT:    I don't do sidebars in criminal cases.

       4   What is the issue?

       5              MR. COHEN:    The issue is sealing.     There may be an

       6   outstanding sealing motion I filed.

       7              THE COURT:    I denied it without prejudice.       If you

       8   want to put initials in.     I mean --

       9              MR. COHEN:    That's --

      10              THE COURT:    -- I appreciate that, but the problem is,

      11   criminal proceedings, particularly, are public events.

      12              MR. COHEN:    Understood.

      13              THE COURT:    But if you want to replace it with

      14   initials --

      15              MR. COHEN:    That's exactly right.

      16              THE COURT:    -- of the child, I think that would make

      17   sense.

      18              MR. COHEN:    That's exactly what I wanted to.

      19              By way of explanation, I was in New York City, when I

      20   was retained -- my brother-in-law who is dying -- and a lot of

      21   that was dictated, as Mr. Schiller knows, over a phone.

      22              THE COURT:    Okay.   Well, if you will just submit one

      23   with initials, I will --

      24              MR. COHEN:    Yes, thank you.

      25              THE COURT:    -- allow it to be replaced.

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 22 of 23

                                                                          22


       1              MR. SCHILLER:    And, Judge, just because we are

       2   dealing with that issue, the reason we didn't do anything with

       3   it at the time was because I knew it was accidental.          The more

       4   recent filing that had the boy's name.        As soon as we saw, we

       5   immediately contacted Defense Counsel.        That's why that one was

       6   sealed and a new one filed.

       7              THE COURT:    All right.    Given all of the

       8   circumstances that led to this, I'm going to order the

       9   defendant remanded.

      10              MR. COHEN:    Judge, the Government had a

      11   recommendation that he be able to remain out.         He has no

      12   opportunity to make any changes in his circumstances, at this

      13   point.   He didn't make any arrangements to take care of, you

      14   know, personal matters.

      15              THE COURT:    Well, he has had plenty of opportunity.

      16   I would not have allowed that first plea to be vacated but for

      17   the Government's motion.     I mean, he told me when he pled

      18   guilty the first time, he did it; and then to come up with

      19   this, you know, "it was my son's fault," I felt was -- it was

      20   pretty offensive, I guess, is my -- is a brief way of saying

      21   how I felt about it.

      22              MR. COHEN:    I understand that, Judge.

      23              What I would ask the Court to do, the Government was

      24   going to make a recommendation that he be able to remain out

      25   until the sentencing, is if the Court feels he must be

                                 Friday, March 22, 2019.
Case 9:18-cr-80166-DMM Document 121 Entered on FLSD Docket 05/31/2019 Page 23 of 23

                                                                          23


       1   remanded, that you give him some sort period of time to just

       2   take care of his personal matters.

       3              THE COURT:    As you know, Billy D, Dimitrouleas

       4   remands everybody.    Here, I don't see that there has been much

       5   acceptance.   This is a last minute, you know, the Friday before

       6   trial was to start.     As I say, I'm not going to criticize

       7   either side for what happened, but I do think the actions that

       8   were taken by the defendant were really very offensive from

       9   start to finish in this case.      So I'm going to order remand.

      10              Thank you.

      11       (PROCEEDINGS ADJOURNED AT 11:29 a.m.)

      12                           C-E-R-T-I-F-I-C-A-T-E

      13                 I hereby certify that the foregoing is

      14         an accurate transcription and proceedings in the

      15         above-entitled matter.

      16
           5/2/2019                        /s/DIANE MILLER
      17    DATE                      DIANE MILLER, RMR, CRR, CRC
                                      Official Court Reporter
      18                              United States District Court
                                      701 Clematis Street, Room 259
      19                              West Palm Beach, FL 33401
                                      561-514-3728
      20

      21

      22

      23

      24

      25

                                 Friday, March 22, 2019.
